195 F.2d 946
CITIZENS BANK OF WASHINGTON, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
No. 10846.
United States Court of Appeals District of Columbia Circuit.
Argued Before Court of Three Judges April 25, 1951.
Decided by Court of Three Judges June 28, 1951.
Argued on Rehearing in Banc January 7, 1952.
Decided on Rehearing in Banc March 28, 1952.

Affirmed by court of three Judges on original hearing, with PRETTYMAN, Circuit Judge, dissenting in part.
On rehearing in banc before STEPHENS, Chief Judge, and EDGERTON, WILBUR K. MILLER, PRETTYMAN, PROCTOR, BAZELON, FAHY, and WASHINGTON, Circuit Judges (Circuit Judge CLARK being absent), the decision of Board of Tax Appeals affirmed by an equally divided court.
Mr. James Cunningham Rogers, Washington, D. C., with whom Mr. O. R. McGuire, Jr., Washington, D. C., was on the brief, for petitioner.
Mr. Harry L. Walker, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Asst. Corporation Counsel, and George C. Updegraff, Asst. Corporation Counsel, were on the brief, for respondent.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The decision of the Board of Tax Appeals for the District of Columbia is affirmed. Columbia National Bank v. District of Columbia, 89 U.S.App.D.C. ___, 195 F.2d 942.

PRETTYMAN, Circuit Judge (dissenting.)

2
I dissent for reasons stated in my opinion concurring in part and dissenting in part in Nos. 10844 and 10854, Columbia National Bank of Washington v. District of Columbia, 89 U.S.App.D.C. ___, 195 F.2d 942.

On Rehearing in Banc

3
Before STEPHENS, Chief Judge, and EDGERTON, WILBUR K. MILLER, PRETTYMAN, PROCTOR, BAZELON, FAHY and WASHINGTON, Circuit Judges, in Chambers.

Order

4
This case came on for rehearing before the Court in banc on the transcript of the record from the Board of Tax Appeals for the District of Columbia, and was argued by counsel.


5
Circuit Judges EDGERTON, BAZELON, FAHY and WASHINGTON being of the view that the decision of the Board of Tax Appeals of October 2, 1950, in the above-entitled case should be affirmed, and Chief Judge STEPHENS, and Circuit Judges PRETTYMAN, WILBUR K. MILLER and PROCTOR being of the view that such decision of the Board of Tax Appeals should be reversed.


6
Now, therefore, by reason of an equally divided court, the decision of the Board of Tax Appeals on review in the above-entitled case must be, and it is hereby, affirmed with costs.